Case: 16-10480      Document: 00513765656         Page: 1    Date Filed: 11/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-10480                                FILED
                                  Summary Calendar                      November 18, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                Clerk


                                                 Plaintiff-Appellee

v.

SERGIO PEREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:08-CR-185-4


Before STEWART, Chief Judge, and CLEMENT and SOUTHWICK, Circuit
Judges.
PER CURIAM: *
       Sergio Perez, federal prisoner # 38176-177, pleaded guilty to conspiracy
to possess with the intent to distribute five kilograms or more of cocaine and
was sentenced to 235 months of imprisonment to be followed by a five-year
term of supervised release. United States v. Perez, 442 F. App’x 952, 953 (5th
Cir. 2011). Perez filed a motion under 18 U.S.C. § 3582(c)(2) for a modification


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10480    Document: 00513765656     Page: 2   Date Filed: 11/18/2016


                                 No. 16-10480

of his sentence in light of Amendment 782 to the Sentencing Guidelines. The
district court granted the motion and reduced Perez’s sentence to 188 months
in prison. Perez moved under § 3582(c)(2) for another modification of his
sentence, this time under Amendment 775 to the Sentencing Guidelines. The
district court denied relief, determining that Perez was not qualified for a
reduction.
      Section 3582(c)(2) permits the discretionary modification of a defendant’s
sentence “[i]n the case of a defendant who has been sentenced to a term of
imprisonment based on a sentencing range that has subsequently been lowered
by the Sentencing Commission pursuant to 28 U.S.C. [§] 994(o),” so long as the
reduction is consistent with the applicable policy statements. § 3582(c)(2); see
United States v. Doublin, 572 F.3d 235, 237 (5th Cir. 2009). Section 3582(c)(2)
applies only to retroactive guidelines amendments as set forth in U.S.S.G.
§ 1B1.10. Dillon v. United States, 560 U.S. 817, 826 (2010). We review de novo
whether a district court has authority to reduce a sentence under § 3582(c)(2).
United States v. Jones, 596 F.3d 273, 276 (5th Cir. 2010).
      Perez’s § 3582(c)(2) motion was based on Amendment 775 to the
Sentencing Guidelines.     Amendment 775 is not included in the list of
amendments set forth in § 1B1.10(d). Accordingly, Perez was not eligible for
relief under § 3582(c)(2) based on Amendment 775, and the district court did
not err in denying his motion. See Jones, 596 F.3d at 276.
      AFFIRMED.




                                       2